Citation Nr: 1453023	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for a right hip deformity.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York, which in pertinent part, denied a higher rating for the right hip deformity.  

This matter was previously before the Board in December 2013 at which time it was remanded for additional development.  It is now returned to the Board.

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

Unfortunately, another remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

The Veteran's right hip is currently evaluated as 60 percent disabling, pursuant to Diagnostic Code 5250.  According to the Veteran, his right hip symptoms are more severe than this current disability rating reflects.  During the July 2010 VA examination, the Veteran reported to experience pain, weakness, stiffness, tenderness, and a locking sensation in his right hip.  The Veteran also reported to use a cane to help him ambulate, and denied using any additional assistive devices to move around.  With respect to any functional limitations, the Veteran reported that he can only stand for approximately 20 minutes before experiencing pain, and he can only walk 500 feet before he has to stop.  On physical examination, the VA examiner observed no signs of edema, effusion, instability, heat or guarding of movement in the right hip.  The Veteran was shown to have flexion to 100 degrees in the right hip, and extension to 22 degrees using repetitive range of motion.  In addition, the Veteran was able to adduct the right hip to 18 degrees, but could only adduct to 13 degrees upon repetitive movement.  The Veteran was also shown to have abduction to 18 degrees on repetitive movement.  Finally, the Veteran could externally rotate the hip to 34 degrees during repetitive movement, and was also able to internally rotate the hip to 16 degrees, although he was shown to have internal rotation to 19 degrees during repetitive movement.  X-rays of the right hip revealed deformity of the right hip femoral head with degenerative changes.  Based on her evaluation of the Veteran, the VA examiner diagnosed him with having a deconditioned right hip.  

VA treatment records dated from September 2010 to May 2012 reflect that the Veteran has continued receiving treatment and care for his right knee condition.  

In his September 2012 substantive appeal, the Veteran reported to have ongoing pain, weakness and discomfort in his right hip when walking or standing, and further noted that the VA had recently given him a walker and crutches to help alleviate some of his symptoms.  According to the Veteran, his right hip condition had deteriorated over the years as his pain continued to worsen, and he had been informed by his VA physicians that he would need a hip replacement due to the severity of his hip deformity.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over four years since the Veteran's last VA examination in connection with this disorder, and given that the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, the record reflects that the Veteran has continued to receive treatment for this disorder at the VA Medical Center (VAMC) in Islip, New York.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his right hip from the VA Medical Center (VAMC) in Islip, New York, from May 2012 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right hip deformity.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Range of motion testing should be accomplished and the examiner should provide ranges of motion for flexion, extension, abduction, adduction, and rotation.  The examiner should note the degree at which pain begins, and whether pain, incoordination, excess fatigability, weakened movement, repetitive motion and/or flare-ups further limit his range of motion and, if so, the degree to which range of motion is limited.  The examiner should note whether favorable, intermediate, or unfavorable ankylosis of the right hip is present.  The examiner should also note whether there is flail joint of the right hip and/or any impairment of the femur and, if so, the severity of such.  

The examiner should also discuss the impact that the Veteran's right hip deformity has on his employability, to include whether such renders him unemployable.  

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



